Eckert, C. J. Respondent, through its Department of Public Health made duly authorized purchases of dry ice from the claimant during the months of May and June 1945, totalling Eighty-two and 68/100 Dollars ($82.68). The appropriations for the payment of these items lapsed before the invoices could be cleared for payment by the department. The invoices, however,. had been submitted within a reasonable time, and non-payment is without fault on the part of the claimant. Sufficient funds remained unexpended in the appropriations to pay for the same. An award is therefore entered in favor of the claimant in the amount of Eighty-two and 68/100 Dollars ($82.68).